Citation Nr: 1711790	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected mild radiculopathy of the right sciatic nerve.

2.  Entitlement to service connection for a right knee disorder, including as secondary to service-connected degenerative disc disease of L3-L4 and L4-L5.

3.  Entitlement to service connection for a left hip disorder including as secondary to service-connected degenerative disc disease of L3-L4 and L4-L5.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1977 to June 1981 and from November 1983 to July 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision (which granted service connection for mild radiculopathy of the right sciatic nerve, and assigned a 10 percent rating effective October 17, 2007.) and a May 2008 rating decision (which denied service connection for a right knee and left hip condition) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

By way of background, the Board remanded the case for further development in July 2015.  At that time, the issue of the Veteran's entitlement to service connection for a disorder of the left lower extremity, claimed as a left hip disability, was before the Board.  A VA examiner in August 2016 found left lower extremity radiculopathy involving the sciatic nerve, the external cutaneous (thigh) nerve (also diagnosed as meralgia paresthetica) and the internal popliteal (tibial).  The examiner further found no evidence of a left up disability.   

In response, the RO issued a rating decision in October 2016, granting service connection for radiculopathy of the left sciatic nerve (Diagnostic Code (DC) 8720), the internal popliteal nerve (DC 8724) and the external cutaneous thigh (DC 8729).  This constitutes a full award of the benefit sought on appeal with respect to these diagnoses.  Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  However, the Veteran was previously diagnosed with left hip bursitis during a March 2008 VA examination.  The October 2016 rating decision did not explicitly address the claimed left hip disability, or address this issue in the October 2016 Supplemental Statement of the Case (SSOC).  Thus, the Board has recharacterized this issue as the claimed left hip disability claim remains on appeal.

The Veteran requested a personal hearing before a traveling member of the Board in his December 2008 substantive appeal.  A personal hearing was scheduled for July 15, 2009.  The Veteran cancelled his request for a personal hearing in a statement received by VA earlier in July 2009.  Consequently, the Veteran's request for a personal hearing is withdrawn.  38 C.F.R. § 20.702(e).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Board finds that the August 2016 VA examination report and opinion are inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion are required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a claim . . . , even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").  In this regard, the VA examiner opined that the Veteran's right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner noted that the Veteran's condition began approximately 10 years after leaving military service.  Specifically, the examiner noted that the record shows that the current right knee condition began in 2006.  The examiner then reasoned that the Veteran's right knee condition did not develop as a result of the Veteran's parachuting while in service, since the arthritic condition is only found in the right knee and not in the left knee.  The examiner stated that, a parachutist would normally land with both feet the same time, thus the serial traumas from this activity would have been present on both legs.

However, the Board notes that the examiner did not address the Veteran's in-service complaints of right knee pain.  Specifically, the Veteran complained of right knee pain for 16 days.  See December 1979 service treatment record.  Further, the examiner did not address the noted in-service trauma to the Veteran's right knee that was not suffered by his left knee.  See February 1981 service treatment record.  On remand, the examiner should discuss if the Veteran's current right knee condition is at least as likely as not related to either of these in-service events.

With regard to the claimed left hip disability, the examiner found insufficient evidence to support a diagnosis of a left hip condition.  However, a March 2008 VA examiner diagnosed left hip bursitis.  For purposes of this appeal, the Veteran must be deemed to manifest left hip bursitis even if currently asymptomatic.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where the most recent diagnosis is negative).  Thus, the examiner must assume a current disability of left hip bursitis.

With regard to the sciatic nerve issue, the Board notes that the August 2016 VA examiner noted that the Veteran sought treatment from a private doctor at the Regional West Medical Center in Scottsbluff, Nebraska.  The examiner stated the findings of the private doctor, noting that the private doctor opined that the Veteran's pain in his toes was less likely due to neuropathy and not due to sciatica.  Indeed, in the October 2016 SSOC, the RO listed the April 18, 2016 Regional West Medical Center treatment records as evidence reviewed.  However, the Veteran's VBMS and Virtual VA claims file are silent on the April 18, 2016 Regional West Medical Center treatment records.  This record is of particular significance, as it contains information regarding the Veteran's sciatic nerve disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee, and right sciatic nerve disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should obtain and associate with the Veteran's claims file the Veteran's complete records from Regional West Medical Center, including the April 2016 treatment records (please note this may be a VA fee-basis provider of treatment, and that such documents may be separately located in Vista, see, e.g., VA treatment record dated January 6, 2016 noting records scanned into Vista imaging.)

The AOJ should also obtain any outstanding VA treatment records.

2.  The AOJ should obtain an addendum opinion to determine the nature and etiology of any current right knee and left hip disabilities.  The need for additional examination is left to the discretion of the examiner.  Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has a right knee disability that manifested in service or is otherwise causally or etiologically related to his military service.  Specifically, the examiner should address the in-service complaints of right knee pain and trauma.  See December 1979 service treatment record; February 1981 service treatment record.

The examiner should also address whether any current right knee disability was caused by service-connected lower extremity radiculopathy OR aggravated by service-connected lower extremity radiculopathy.

Additionally, the examiner must accept a current diagnosis of left hip bursitis as found by the 2008 VA examiner and opine as follows:

   a) whether it is at least as likely as not (50 percent or higher degree of probability) that left hip bursitis was incurred in service? In addressing this question, the examiner is requested to address the Veteran's contention that his inservice activities, including parachuting, have "caught up" with him. 

   b) whether it is at least as likely as not (50 percent or higher degree of probability) that left hip bursitis was caused by his service-connected low back disability and/or lower extremity radiculopathy?

   c) whether it is at least as likely as not (50 percent or higher degree of probability) that left hip bursitis was aggravated by his service-connected low back disability and/or lower extremity radiculopathy?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right knee and/or left hip bursitis present (i.e., a baseline) before the onset of the aggravation

A complete rationale should be given for all opinions and conclusions expressed. If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that the question is outside the scope of a medical professional conversant in VA practices.  

3.  The RO should then readjudicate the claims on appeal. If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond. The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

